

116 S3093 IS: Broadband Speed Act
U.S. Senate
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3093IN THE SENATE OF THE UNITED STATESDecember 18, 2019Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo improve the collection of broadband speed data by the Federal Communications Commission in order
			 to support the effective deployment of broadband services to all areas in
			 the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Broadband Speed Act. 2.Broadband speed test (a)DefinitionsIn this section:
 (1)Broadband internet access serviceThe term broadband internet access service— (A)means a mass-market retail service by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service;
 (B)includes any service that the Commission finds to be providing a functional equivalent of the service described in subparagraph (A); and
 (C)does not include dial-up internet service. (2)CommissionThe term Commission means the Federal Communications Commission.
 (b)Regulations requiredNot later than 180 days after the date of enactment of this Act, the Commission shall issue a rule that—
 (1)establishes an annual reporting requirement under which each provider of broadband internet access service shall submit to the Commission a report on broadband speed data based on a reasonable sample that is captured to demonstrate that the provider is capable of performing at the speed reported to the Commission on Form 477 or any successor report;
 (2)establishes a fine for any provider that is found under paragraph (1) to have willfully or knowingly provided false data about the speeds offered; and
 (3)to minimize duplication, incorporates any other requirements issued by the Commission relating to reporting on broadband speed data.
 (c)Broadband speed requirement for infrastructure fundingAny broadband infrastructure that is built with funding awarded on or after the date of enactment of this Act from the Federal universal service support programs established under section 254 of the Communications Act of 1934 (47 U.S.C. 254) shall provide broadband internet access service with a download speed of not less than 100 megabits per second.